UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7431



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANTHONY AUGUSTAS BENNETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-94-189, CA-97-241-6)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Kieran Maher, RUDOLF & MAHER, Chapel Hill, North Carolina;
Ronald Edward Schwartz, RONALD E. SCHWARTZ - ATTORNEY-AT-LAW,
Cincinnati, Ohio, for Appellant. Benjamin H. White, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Bennett, Nos. CR-94-189; CA-97-241-6 (M.D.N.C.
Oct. 1, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2